
	

115 SRES 205 IS: Honoring the 100th anniversary of Fort Custer in Augusta, Michigan.
U.S. Senate
2017-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 205
		IN THE SENATE OF THE UNITED STATES
		
			June 28, 2017
			Mr. Peters (for himself and Ms. Stabenow) submitted the following resolution; which was referred to the Committee on Veterans' Affairs
		
		RESOLUTION
		Honoring the 100th anniversary of Fort Custer in Augusta, Michigan.
	
	
 Whereas 2017 marks the 100th anniversary of a military installation operating in Augusta, Michigan; Whereas Fort Custer is named after Major General George Armstrong Custer, a native of Monroe, Michigan, and a prominent Civil War cavalry commander;
 Whereas the United States Army purchased 130 parcels of Michigan farmland to begin constructing Camp Custer in 1917;
 Whereas more than 100,000 soldiers from Michigan and Wisconsin trained at Camp Custer before serving in Europe during World War I as part of the American Expeditionary Forces;
 Whereas Camp Custer became the district headquarters of the Civilian Conservation Corps for Michigan’s Lower Peninsula during the Great Depression;
 Whereas Congress officially designated Camp Custer as Fort Custer on August 17, 1940, recognizing it as a permanent military training base;
 Whereas, in preparation for World War II engagement, Fort Custer expanded to 16,000 acres with accommodations for nearly 1,300 officers and more than 27,500 troops;
 Whereas more than 300,000 troops were trained at Fort Custer throughout World War II, including the 5th Infantry Red Diamond Division that left for combat in Normandy, France, in June 1944;
 Whereas Fort Custer served as a prisoner of war camp for approximately 5,000 German soldiers during World War II;
 Whereas approximately 17,000 troops were trained at Fort Custer during the Korean War in the 1950s; Whereas the United States Air Force established the Custer Air Force Station in 1956, which served as part of the North American Air Defense System for a decade beginning in 1959;
 Whereas Fort Custer offered free education and vocational training to youth between the ages of 16 and 24 as a Jobs Corps Training Center from 1965 to 1967;
 Whereas the 770-acre Fort Custer National Military Cemetery, established in 1981, honors thousands of the brave men and women who served the United States; and
 Whereas Fort Custer continues to serve as a state-of-the-art training facility for the Michigan National Guard and other branches of the Armed Forces, including Reserve Officers’ Training Corps students: Now, therefore, be it
		
	
 That the Senate— (1)honors Fort Custer in Augusta, Michigan, on its 100th anniversary;
 (2)commends the thousands of men and women who have worked and trained at Fort Custer; and (3)commemorates the tens of thousands of members of the Armed Forces and their families memorialized at Fort Custer National Cemetery.
